United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                _____________

                                 No. 96-1856
                                _____________

Jeffrey Mausolf; William Kullberg;      *
Arlys Strehlo; Minnesota United         *
Snowmobilers Association,               *
                                        *
              Plaintiffs - Appellees,   *
                                        *
       v.                               *
                                        *
Bruce Babbitt, Secretary, Department    *
of the Interior; Roger Kennedy,         *
Director, National Park Service; Mollie *
Beattie, Director, U.S. Fish and        *
Wildlife Service; Ben Clary,            *   Appeal from the United States
Superintendent, Voyageurs National      *   District Court for the
Park,                                   *   District of Minnesota.
                                        *
              Defendants;               *
                                        *
Voyageurs Region National Park          *
Association; Sierra Club, North Star    *
Chapter; Humane Society of the          *
United States; Friends of the Boundary *
Waters Wilderness; National Park and *
Conservation Association; Izaak Walton *
League of America,                      *
                                        *
              Intervenor Defendants -   *
              Appellants.               *
                                    _____________

                                  Submitted: December 12, 1996
                                      Filed: September 23, 1997
                                   _____________

Before BOWMAN and HEANEY, Circuit Judges, and STROM,1 District Judge.
                        _____________

BOWMAN, Circuit Judge.

       The Voyageurs Region National Park Association and other conservation groups
(collectively, "the Association") appeal from the decision of the District Court granting
summary judgment to the Minnesota United Snowmobilers Association, Jeffrey
Mausolf, and other individual snowmobiling enthusiasts ("the Snowmobilers"), who
sued the Secretary of the Interior and other governmental defendants seeking to enjoin
the enforcement of restrictions on snowmobiling in Voyageurs National Park ("the
Park"). See Mausolf v. Babbitt, 913 F. Supp. 1334 (D. Minn. 1996). We postponed
issuing our decision in this case based on counsels' representations at oral argument that
the parties hoped to negotiate a settlement. It appears, however, that the parties have
been unable to reach an agreement, necessitating our resolution of this matter. We
reverse.

                                            I.

       Establishment of Voyageurs National Park was authorized in 1971. See Pub. L.
91-661, 84 Stat. 1970 (codified as amended at 16 U.S.C. §§ 160-160k (1994)).
Snowmobiling, which had been engaged in freely both prior to and after the Park's
establishment, continued pending the results of wildlife-impact studies conducted by


      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska, sitting by designation.

                                           -2-
the National Park Service (NPS). See Mausolf, 913 F. Supp. at 1338. Although
snowmobiling generally is prohibited in national parks, see 36 C.F.R. § 2.18(c) (1996),2
the Voyageurs Park enabling legislation authorized the Secretary of the Interior to
permit snowmobiling in the Park. See 16 U.S.C. § 160h (1994) ("The Secretary may,
when planning for development of the park, include appropriate provisions for (1)
winter sports, including the use of snowmobiles . . . .") In 1991, the NPS issued
regulations, pursuant to statutory authority granted by Congress, see, e.g., 16 U.S.C.
§ 3 (1994), based on the results of a series of environmental- and wildlife-impact
reports, allowing snowmobiling on nearly all of the Park's lake surfaces and on certain
overland trails and portage routes. See 36 C.F.R. § 7.33(b). These regulations also
specifically authorize the superintendent of Voyageurs National Park to close portions
of the Park temporarily after "taking into consideration . . . wildlife management, . . .
and park management objectives." Id. § 7.33(b)(3). The Association filed suit in
federal court claiming that, because the NPS failed to prepare a wilderness plan
outlining the effects of the proposed regulations, the regulations were illegal. In an
unpublished opinion, the District Court ordered that a wilderness plan be prepared and
submitted as required by applicable regulations, but refused to enjoin snowmobiling in
the Park. Voyageurs Region Nat'l Park Ass'n v. Lujan, No. 4-90-434, 1991 WL
343370, at *11-14 (D. Minn. Apr. 15, 1991), aff'd, 966 F.2d 424 (8th Cir. 1992).

      In August 1991, the NPS, in accordance with the District Court's order, proposed
a draft wilderness plan which reduced the Park areas available for overland
snowmobiling but permitted the activity on major lakes, some designated portage
routes, and the Chain of Lakes Trail. The NPS made this recommendation after
concluding that snowmobiling on overland trails might adversely impact the gray wolf



      2
        All citations refer to the Code of Federal Regulations revised as of October 1,
1996. The pertinent sections have not been amended since the time period relevant to
this case.

                                          -3-
population. The NPS then requested a "biological opinion"3 from the Fish and Wildlife
Service (FWS) concerning the effects, if any, of the proposed action on gray wolf, bald
eagle, and other animal populations in the Park. In March 1992, the FWS concluded
that the NPS's proposed wilderness plan would not jeopardize the animals' survival or
adversely affect their critical habitats. However, the FWS acknowledged that
snowmobiler disruption of wolves while hunting prey, although likely insignificant in
isolation, could lead to cumulatively significant negative effects if the disruptions were
frequent. The FWS directed that the NPS close specific trails, lakeshores, and lakes to
snowmobiles and other motorized vehicles, including areas that had been exempted
from closure under the NPS's originally submitted wilderness plan.

       Thereafter, in December 1992, Park officials issued an order4 closing sixteen of
the Park's lake bays and certain shoreline areas to snowmobiling pursuant to authority
granted under 36 C.F.R. § 7.33(b)(3) (authorizing temporary closure of lake surfaces
for wildlife-management purposes). This order, which was renewed in 1993 and 1994,




      3
        Under 16 U.S.C. § 1536(a)(2) (1994), each federal agency must consult with
the Fish and Wildlife Service (FWS) prior to taking any action "likely to jeopardize the
continued existence of any endangered species or threatened species or result in the
destruction or adverse modification of [critical] habitat." After such consultation, the
FWS provides "a written statement setting forth the [FWS's] opinion, and a summary
of the information on which the opinion is based, detailing how the agency action
affects the species or its critical habitat." Id. § 1536(b)(3)(A).
      4
       The closure order was issued through "The Compendium for Voyageurs
National Park," a document published annually and operating as the summary of the
rulemaking implemented under the discretionary authority of the Park Superintendent.
This document "serves as public notice" and "contains only a few of the laws and
regulations pertaining to the administration of the park." 1993 Compendium. The
compendium is intended to be "used in conjunction with Title 36, Code of Federal
Regulations, sections 1 through 7." Id.

                                           -4-
reduced the Park areas available for snowmobiling.5 In 1994, the FWS supplemented
its biological opinion, stating that the lakeshore closures were designed to minimize the
harm, harassment, and taking of gray wolves. The FWS, expressing its intent to reduce
adverse human/wolf contact, explained that while snowmobiles themselves do not
adversely impact the gray wolf, the vehicles provide access to remote wolf-habitat
areas for individuals who could intentionally or unwittingly harm the species or its
individual members. Five "incidents that constitute take by the harassment or harming
of gray wolves,"6 and "numerous additional reports of harassment of gray wolves, . . .
most of which are anecdotal and not well documented," were cited by the FWS as
support for the closures. 1996 Supplement to Biological Opinion at 6. The FWS
revised its initial incidental take statement,7 reducing the permissible number of


       5
       The restricted use areas account for seven percent of the Park's total water
acreage and three percent of the Park's total acreage. See Mausolf, 913 F. Supp. at
1340 n.9.
       6
        The definition of "take" is "to harass, harm, pursue, hunt, shoot, wound, kill,
trap, capture, or collect, or to attempt to engage in any such conduct." 16 U.S.C.
§ 1532(19) (1994). "Harass" is further defined to include any act that "creates the
likelihood of injury to wildlife by annoying it to such an extent as to significantly
disrupt normal behavioral patterns which include, but are not limited to, breeding,
feeding or sheltering." 50 C.F.R. § 17.3. "Harm" is defined as an act "which actually
kills or injures wildlife" and may include "significant habitat modification or
degradation where it actually kills or injures wildlife by significantly impairing essential
behavioral patterns, including breeding, feeding or sheltering." Id.
       7
        If the FWS concludes in its biological opinion that the proposed agency action
is not likely to jeopardize the continued existence of the species as a whole, but may
result in the taking of individual members of the species, the FWS must prepare an
incidental take statement which permits an agency to "take" individual members of a
protected species if the taking is not the purpose of the action and is therefore
"incidental" to the agency action. See 16 U.S.C. § 1536(b)(4); 50 C.F.R. §§ 17.3,
402.14(i). This statement from the FWS authorizes the agency to take a limited number
of animals, determined by the FWS, if the agency complies with certain terms and
conditions. See 16 U.S.C. §§ 1536(o)(2), 1536(b)(4) (1994).

                                            -5-
incidental takings of gray wolves from six wolves to two wolves per year.

        In January 1994, the Snowmobilers sued the Secretary of the Interior and other
governmental defendants claiming that the FWS's biological opinion did not support the
closures ultimately ordered, and that the closures were therefore arbitrary, capricious,
and in violation of the Endangered Species Act, 16 U.S.C. §§ 1531-1544 (1994)
(ESA), and the Administrative Procedure Act, 5 U.S.C. §§ 701-706 (1994) (APA).
The Snowmobilers argued that the Secretary, through the NPS and the FWS, had
engaged in an unexplained and unwarranted "about face" on the snowmobiling issue
and had not considered the best available scientific and commercial information before
issuing the new restrictions. The Association, hoping to defend the closures, moved
to intervene, arguing that the NPS had historically permitted unrestricted snowmobiling
in the Park despite regulations prohibiting such activity and despite its adverse
environmental effect, and that the NPS could not be counted on to protect the
Association's interests in wildlife conservation and enjoyment of the Park.

      The District Court denied the Association's motion to intervene, noting that under
the parens patriae doctrine, governmental entities are presumed to represent the
interests of all their citizens. See Mausolf v. Babbitt, 158 F.R.D. 143, 147-48
(D. Minn. 1994). The Association appealed the District Court's decision denying its
motion to intervene, and we reversed, holding that the Association possessed the
requisite Article III standing to intervene and that the Association had rebutted any
presumption that the governmental entities would adequately represent its interests.
See Mausolf v. Babbitt, 85 F.3d 1295, 1304 (8th Cir. 1996).

       While the Association's appeal on the intervention issue was pending before this
Court, the District Court issued its decision on the merits of the Snowmobilers'
challenge to the NPS's Park closure regulations. See Mausolf v. Babbitt, 913 F. Supp.
1334 (D. Minn. 1996). The District Court, relying solely on the provisions of the ESA,
enjoined enforcement of the Park closure regulations, noting that the government

                                          -6-
"failed to explain adequately the reasons for the closures" and that the "evidence
presently in the record is inadequate to establish that curtailing snowmobiling will
improve the condition" of the gray wolf population. Id. at 1343-44. Because it
appeared that the Association's intervention appeal would not be decided by this Court
before the expiration of the time period for filing a notice of appeal from the District
Court's merits decision, and because the Association wished to preserve its right to
appeal the District Court's decision on the merits should its motion to intervene be
granted on appeal, the Association timely filed a notice of appeal from the District
Court's decision on the merits. The governmental defendants likewise filed a notice of
appeal from this decision, but eventually dismissed their appeal. The Association,
having been granted the right to intervene by this Court, now appeals the District
Court's judgment on the merits.

                                           II.

        We initially address the Snowmobilers' contention that we lack jurisdiction to
entertain this appeal. The Snowmobilers first argue that because the Association was
not a party to the litigation when its notice of appeal from the merits decision was filed
and did not become a party until after the time period for filing had expired, the
Association's notice of appeal was ineffective and we therefore lack jurisdiction to
consider this appeal. We disagree.
        "If final judgment is entered with or after the denial of intervention, . . . the
applicant should be permitted to file a protective notice of appeal as to the judgment,
to become effective if the denial of intervention is reversed." 15A Charles Alan Wright
et al., Federal Practice and Procedure § 3902.1, at 113 (2d ed. 1991). A contrary rule
would prevent a prospective intervenor who successfully appeals the district court's
denial of his intervention motion from securing the ultimate object of such motion--
party status to argue the merits of the litigation--if, as was the case here, the appellate
court does not resolve the intervention issue prior to the district court's final decision


                                           -7-
on the merits. The Snowmobilers, in support of their argument against jurisdiction,
direct our attention to Jenkins v. Missouri, 967 F.2d 1245 (8th Cir.), cert. denied, 506
U.S. 1033 (1992), for the proposition that the Association's notice of appeal was not
timely and therefore not effective. Contrary to the Snowmobilers' characterization of
Jenkins, however, the case stands merely for the proposition that if no motion to
intervene is pending, a party cannot file a valid notice of appeal. See id. at 1248. Here,
however, the Association was awaiting a final decision from this Court on its
intervention motion when it timely filed a notice of appeal from the merits decision.
"The rule that only parties to a lawsuit, or those that properly become parties, may
appeal an adverse judgment, is well settled." Marino v. Ortiz, 484 U.S. 301, 304
(1988) (emphasis added). The Association properly became a party to this lawsuit and,
as such, is entitled to appeal the judgment of the District Court.

        The Snowmobilers next argue that because the government dismissed its appeal
from the District Court's merits decision, "[t]he present case is over" and the
Association may not appeal. Appellees' Br. at 25. The Snowmobilers, citing Diamond
v. Charles, 476 U.S. 54 (1986), maintain that the effect of the government's dismissal
"is that [sic] same as if the Government had formally rescinded, repealed, and
abandoned its regulations." Appellees' Br. at 23. According to the Snowmobilers,
"[t]hird parties," such as the Association, "do not have standing to force the government
to reenact a legal code that the government has chosen to abandon." Id. Again, we
disagree.
        The Supreme Court noted in Diamond that "an intervenor's right to continue a
suit in the absence of the party on whose side intervention was permitted is contingent
upon a showing by the intervenor that he fulfills the requirements of Art. III."
Diamond, 476 U.S. at 68. This Court summarized Diamond when we reversed the
District Court's denial of the Association's motion to intervene, noting that Diamond
stands for the proposition that "an intervenor may not appeal, or continue a suit, without
the party on whose side intervention was permitted, unless [the] intervenor has Article


                                           -8-
III standing." Mausolf v. Babbitt, 85 F.3d at 1299. We determined in that appeal that
"[t]he Association has alleged concrete, imminent, and redressable injuries in fact,
which are neither 'conjectural' nor 'hypothetical'," so that the Association has
established Article III standing to intervene in this litigation. Id. at 1302 (citation
omitted).

        Because we have already determined that the Association possesses Article III
standing, the only question remaining is whether an Article III case or controversy
remains after the NPS dismissed its appeal. We believe that it does. In holding that
the lakeshore closures violate the ESA, and in neglecting to consider the NPS's
independent regulatory authority to order such closures, the District Court has directly
impacted the Association's interests in observing and enjoying Park wildlife--including
gray wolves--without the potential interference of snowmobiles. The District Court's
ruling, effectively limiting the NPS's discretion to order such closures in the future, will
likely continue to impair the Association's interests. The NPS's decision not to appeal
from the District Court's adverse ruling on the merits emphasizes the disparity between
its interests and those of the Association and confirms that the Association's "concrete,
imminent, and redressable injuries in fact" are likely to recur. Id. at 1302.

      Moreover, contrary to the Snowmobilers' assertions, the Association is not
seeking to "enforce" the lakeshore closures. The Association is merely seeking to
protect its own interests in wildlife conservation and to ensure that the government's
discretion to promulgate regulations in furtherance of these objectives is not improperly
restricted. In National Wildlife Fed'n v. Lujan, 928 F.2d 453 (D.C. Cir. 1991), a case
much like the one before us, an environmental group challenged the validity of a mining
regulation, and two industry associations intervened to defend the regulation. When
the district court struck down the regulation, the industry groups, but not the
government, appealed. The appellate court determined that the case was not moot and
allowed the intervenors to act as sole appellants, reasoning that, "because the
[government] has not promulgated a new regulation removing the [invalid portion of]

                                            -9-
the current regulation, [the intervenors] could benefit from an appellate decision
reversing the district [court] . . . and upholding the current regulation." Id. at 456 n.2.
Here, the government has not revoked the closure order enjoined by the District Court,
and the Association would likely benefit from our decision reversing the District Court
and upholding that closure order. We conclude that because the Association has
standing to challenge the District Court's decision and timely filed its notice of appeal
and because a case and controversy still exists, we have jurisdiction to consider the
Association's appeal.

                                           III.
       An administrative agency enjoys broad discretion in carrying out the mandates
of its governing statutes, see Chevron, U.S.A., Inc. v. Natural Resources Defense
Council Inc., 467 U.S. 837, 866 (1984), and we will set aside an agency's action only
upon a showing that the action is "arbitrary, capricious, an abuse of discretion, or
otherwise not in accordance with law," 5 U.S.C. § 706(2)(A) (1994); see also Udall v.
Tallman, 380 U.S. 1, 16 (1965) ("When the construction of an administrative regulation
rather than a statute is in issue, deference is even more clearly in order."). The
appellate court "must make an independent decision based on the same administrative
record that was before the factfinder." Sierra Club v. Davies, 955 F.2d 1188, 1192 (8th
Cir. 1992). This standard of review requires that the reviewing court defer to the
agency's decisions in matters within its area of expertise, see Bankruptcy Estate of
United Shipping Co. v. General Mills, Inc., 34 F.3d 1383, 1390-91 (8th Cir. 1994), and
this Court "is not permitted to substitute its judgment for that of the agency," Sierra
Club, 955 F.2d at 1192-93 (citing Citizens to Preserve Overton Park, Inc. v. Volpe, 401
U.S. 402, 416 (1971)). Regulations promulgated by an agency will be upheld if they
are "'reasonably related to the purposes of the enabling legislation.'" Voyageurs Region
Nat'l Park Ass'n v. Lujan, 966 F.2d 424, 427 (8th Cir. 1992) (citation omitted). "While
we may not supply a reasoned basis for the agency's action that the agency itself has
not given, we will uphold a decision of less than ideal clarity if the agency's path may


                                           -10-
reasonably be discerned." Bowman Transp., Inc. v. Arkansas-Best Freight Sys., Inc.,
419 U.S. 281, 285-86 (1974) (citation omitted).

                                         IV.

       Snowmobiling is a prohibited activity in national parks except where the NPS
has promulgated special regulations designating areas open to snowmobiling, and even
then it is allowed only where such "use is consistent with . . . park management
objectives, and will not disturb wildlife or damage park resources." 36 C.F.R.
§ 2.18(c). Congress endowed the Secretary of the Interior with discretion to permit
snowmobiling in Voyageurs National Park when statutes establishing the Park were
enacted: "The Secretary may, when planning for development of the park, include
appropriate provisions for (1) winter sports, including the use of snowmobiles . . . ."
16 U.S.C. § 160h (1994). Consistent with the NPS's responsibility to manage and
regulate Park resources, the NPS has been given wide latitude to make management
decisions regarding the type and scope of activities permitted on Park property.

       The District Court analyzed the propriety of the NPS's Park closures solely under
the authority granted to the agency by the ESA and concluded that the closures were
invalid. The ESA represents a congressional directive that all federal agencies "shall
seek to conserve endangered species and threatened species and shall utilize their
authorities in furtherance of the purposes of [the Act]." 16 U.S.C. § 1531(c) (1994).
In keeping with Congress's stated purpose to protect wildlife, the ESA prohibits federal
agencies from taking any action that is "likely to jeopardize the continued existence of
any endangered species or threatened species," 16 U.S.C. § 1536(a)(2) (1994),8 and

      8
       The Association concedes on appeal that permitting snowmobiling in the areas
previously subject to the NPS Park closure, as ordered by the District Court, will not
jeopardize the continued existence of the gray wolf. See, e.g., 50 C.F.R. § 402.02
(defining "jeopardize" to include any action that reasonably would be expected to
"reduce appreciably the likelihood of both the survival and recovery of a listed species

                                         -11-
prohibits any person, including a governmental agency, from "taking" any individual
member of a threatened or endangered species population, see 16 U.S.C.
§ 1538(a)(1)(B) (1994) (endangered species); 50 C.F.R. § 17.31 (1995) (threatened
species). Under these two provisions, the ESA operates to protect both the survival of
entire populations of endangered or threatened species and the survival of individual
members of each such species.

       The District Court, after acknowledging that an agency's action is entitled to
great deference, concluded that the NPS and FWS "failed to explain adequately the
reasons for the closures," and that, therefore, the action was arbitrary and capricious.
Mausolf, 913 F. Supp. at 1343. The evidence, according to the District Court, was
insufficient to support the agency's action under the ESA. The District Court found that
the NPS's decision to effectuate these closures was "based on little more than
speculation." Id. at 1344.

       The District Court, however, neglected to consider the closures in light of the
NPS's authority arising from the organic act creating the NPS and the national park
system, see 16 U.S.C. §§ 1, 3 (1994), from the regulations promulgated under these
statutes that govern the management of all national parks, see 36 C.F.R. § 1.5(a), or
from regulations promulgated to manage snowmobiling in Voyageurs Park in particular,
see 36 C.F.R. § 7.33(b)(3).

      The regulations designating routes for snowmobiling within the Park specifically
grant the Park Superintendent the discretion temporarily to close routes and lake
surfaces to snowmobiling after taking into consideration, among other factors, park




. . . by reducing the reproduction, numbers, or distribution of that species"). Therefore,
we do not consider the propriety of the Park closures under provisions of the ESA
prohibiting agency action likely to jeopardize the gray wolves' continued existence.

                                          -12-
management objectives.9 The 1992 Park closure order, on its face, declares that the
order was issued "[u]nder the authority of Title 36, Code of Federal Regulations,
Chapter 1, Section 7.33(b)(3)." See Addendum to 1992 Compendium. This order was
renewed in 1993, see 1993 Compendium, and in 1994, see 1994 Compendium, again
under the authority granted the Superintendent under § 7.33(b)(3) to mandate
temporary closures to effectuate park management objectives.

       The Snowmobilers argue that the challenged Park closures are outside the
Superintendent's authority under § 7.33(b)(3) because there is no stated time limit on
the closure order. However, these orders are issued as temporary, annual directives
that must be reviewed and either renewed or repealed through yearly compendiums
establishing the management goals for the Park. Nothing in the language of the closure
order indicates that it is intended to operate as a permanent closure and, because the
orders are issued annually, the closures will be reviewed and either renewed or
modified on a yearly basis. Before the District Court enjoined enforcement of the
closure order, the NPS, in conjunction with the FWS, was conducting just such a
review to determine the benefits, if any, the closures have had on the wolf population
and to determine whether the closures should be maintained, modified, or rescinded.
Consistent with its past practice, we hold that, under 36 C.F.R. § 7.33(b)(3), the NPS
must conduct, at minimum, an annual review if snowmobile trails are to be closed




      9
        36 C.F.R. § 7.33(b)(3) grants the Superintendent authority to "temporarily close
trails or lake surfaces, taking into consideration public safety, wildlife management,
weather, and park management objectives." This Court has previously recognized the
NPS's authority to effectuate Park closures pursuant to 36 C.F.R. § 7.33(b). See
Voyageurs Region Nat'l Park Ass'n v. Lujan, 966 F.2d at 428 ("We also observe that
the final regulations provide for closure of given areas to snowmobile use 'taking into
consideration . . . wildlife management.'") (citing 36 C.F.R. § 7.33(b)).

                                         -13-
"temporarily" and such decisions must be supported by the record. The annual closure
order is not outside the Superintendent's authority for lack of a specific time limit.10
       As we have previously noted, agency actions are entitled to a great deal of
deference and a "reviewing court may not set aside an agency rule that is rational,
based on consideration of the relevant factors and within the scope of the authority
delegated to the agency by the statute." Motor Vehicle Mfrs. Ass'n v. State Farm Mut.
Auto. Ins. Co., 463 U.S. 29, 42 (1983). A reviewing court "may not substitute its own
construction of a statutory provision for a reasonable interpretation made by the
administrator of an agency." Id. at 43. This is not to say that the Superintendent's
discretion to order Park closures is without limit. It must be exercised with an eye
toward promoting specific regulatory objectives such as "protection of environmental
or scenic values" or "protection of natural or cultural resources," 36 C.F.R. § 1.5(a),
and it is subject to the arbitrary-and-capricious standard of review, see 5 U.S.C.
§ 706(2)(A) (1994); Environmental Defense Fund, Inc. v. Costle, 657 F.2d 275, 283
(D.C. Cir. 1981) ("The [arbitrary-and-capricious] standard mandates judicial affirmance
if a rational basis for the agency's decision is presented, even though we might
otherwise disagree.") (citations omitted). Whether an agency's action is arbitrary and
capricious depends on whether "the agency has . . . offered an explanation for its
decision that runs counter to the evidence before the agency, or is so implausible that



      10
         Under § 1.5(b), except under emergency conditions, a closure "which is of a
nature, magnitude and duration that will result in a significant alteration in the public
use pattern of the park area . . . shall be published as rulemaking" in the Federal
Register. 36 C.F.R. § 1.5(b). In this case, however, formal rulemaking was not
required before the closure order was effective. As we have previously noted,
snowmobiling in Voyageurs National Park is generally prohibited absent special
regulations permitting the activity. See 36 C.F.R. § 2.18(c). Although the NPS
neglected to enforce this provision and allowed snowmobiling to continue despite
regulations to the contrary, the subsequent closure order restricting snowmobiling does
not amount to a "significant alteration" in what was previously an unlawful public use
of the park.

                                          -14-
it could not be ascribed to a difference in view or the product of agency expertise."
Motor Vehicle Mfrs. Ass'n, 463 U.S. at 43.

       Applying this standard to the Park closure order, we cannot say that the NPS's
decision is arbitrary and capricious. The evidence in the administrative record, while
not overwhelming, is sufficient to provide a rational foundation on which the NPS could
base its closure order. The NPS issued its closure order under authority granted by
§ 7.33(b)(3) to close portions of the Park temporarily in order to further management
objectives--including preservation and protection of wildlife. This conclusion was
reached after consultation with the FWS and was based on biological opinions and
incidental take statements issued by that agency. These reports are contained in the
administrative record and establish that the closures may prevent some incidental
takings of gray wolves.

      In its 1992 biological opinion, the FWS noted that the use of snowmobiles in
areas of concentrated gray wolf activity "has been observed to cause the temporary
disruption of gray wolf [feeding] activity." Biological Opinion at 7. While the FWS
concluded that this type of disruption was insignificant in isolation, it determined that
continued disruption of feeding activity by snowmobiles could have significant,
negative cumulative effects11 on individual wolves, especially during severe winters
when prey availability dwindles. In its 1994 supplement to this biological opinion, the
FWS noted that "[s]everal cases of harassment and harming of gray [wolves] have been
reported within the Park in past years," and that "[i]n each documented case, access
was gained to gray wolf habitat by motorized vehicle." 1994 Supplement to Biological
Opinion. The FWS concluded that "[t]he problem lies with providing human access to
gray wolf habitat that would not be provided without motorized vehicles." Id. A
number of specific incidents are recounted, along with anecdotal evidence that


      11
        The NPS must consider "cumulative effects" of proposed actions within
national parks on endangered or threatened species. 50 C.F.R. § 402.14(g)(3).

                                          -15-
harassment of gray wolves is not "an unheard of event." Id. at 5. While this evidence
is not definitive, it does provide a rational basis on which the NPS could have
concluded that the Park closures were a reasonable solution to the problem of gray wolf
harassment.

        The absence of definitive, irrefutable evidence in the record to establish the
adverse connection between snowmobiling and incidental taking of gray wolves is not
fatal to the NPS's closure order, since a reviewing court "will uphold a decision of less
than ideal clarity if the agency's path may reasonably be discerned." Bowman Transp.,
Inc., 419 U.S. at 286. We conclude that the evidence in the administrative record on
which the NPS based its decision to order the Park closures was sufficient to justify the
determination and that the action was not arbitrary or capricious.12

       Because the administrative record supports the closures as measures taken to
protect wildlife under 36 C.F.R. § 7.33(b)(3), and under other regulatory provisions,
see 36 C.F.R. §§ 1.5, 2.18, we reverse the judgment of the District Court and direct
that judgment be entered in favor of the federal defendants and the intervenors.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      12
        Because we conclude that the park closure is within the discretion granted to
the NPS under other statutory and regulatory authority, we decline to consider the
propriety of this closure under the ESA.

                                          -16-